Order denying jury issues affirmed. This is an appeal from an order of the Probate Court in the matter of the aEeged will of Willard P. Turner, late of North-Reading, deceased, denying a motion of the contestants, nine of the ten children of the decedent, for the framing of issues for trial by jury. Upon consideration of the statements of expected evidence — which need not be recited — in the light of the established principles of law governing the framing of such issues and review on appeal after action of the Probate Gourt on motions for the framing of such issues — which have been frequently stated and need not *751be restated — including recognition of the element of discretion vested in the probate judge, we conclude that there was no error in the denial of this motion. See Hannon v. Gorman, 296 Mass. 437.
A. J. Lloyd, for the respondents, submitted a brief.
E. L. Twomey, for the petitioner.